

Exhibit 10.1


EXECUTION VERSION


Confidential materials omitted and filed separately with the Securities and
Exchange
Commission.  Asterisks denote such omission.


ROYALTY INTEREST PURCHASE AGREEMENT
 
Dated as of April 16, 2010
 
among
 
DYAX CORP.
 
and
 
KGH Domestic III, LP

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1


EXECUTION VERSION


Confidential materials omitted and filed separately with the Securities and
Exchange
Commission.  Asterisks denote such omission.


ROYALTY INTEREST PURCHASE AGREEMENT
 
ROYALTY INTEREST PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made and entered into as of
April 16, 2010 (the “Effective Date”) by and among DYAX CORP., a Delaware
company ( “Dyax”) and KGH Domestic III, LP, a Delaware limited partnership (the
“Buyer”).
 
WHEREAS, Dyax wishes to sell, assign, convey and transfer to the Buyer, and the
Buyer wishes to purchase from Dyax, the Royalty Interests (as defined below),
upon and subject to the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the parties hereto agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01  Definitions.
 
“2010 Milestone Payment” shall have the meaning set forth in Section
2.02(a)(ii)(C).
 
“2010 Net Sales” shall mean Worldwide Net Sales for the twelve (12) month period
ending on December 31, 2010.
 
“2011 Milestone Payment” shall have the meaning set forth in Section
2.02(a)(iii)(B).
 
“2011 Net Sales” shall mean Worldwide Net Sales for the twelve (12) month period
ending on December 31, 2011.
 
“Accelerated Payment” shall mean an amount equal to an amount that would
generate an internal rate of return of [*****], less all Included Products
Payments and any other amounts paid to the Buyer prior to the relevant
Accelerated Payment Triggering Event.
 
“Accelerated Payment Triggering Event” shall mean any of the following events:
 
(a)           Dyax’s failure to pay any required maintenance fees and annuities
for any  Dyax Patent in any country, together with all such other costs
contemplated by the last sentence of Section 2.02(b) below, before the
applicable due date and the expiration of any permitted grace period provided
under applicable law, if such failure to pay results in (i) termination by Wyeth
of the Wyeth License Agreement or (ii) a reduction in the amount of Included
Product Payments made to Buyer in respect of such [*****];
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
1

--------------------------------------------------------------------------------

 

(b)           Dyax’s breach of Section 2.03(a)(i), Section 2.03(a)(iii), Section
2.06, or Section 5.09(a) and such breach is not cured within thirty (30) days of
Buyer’s notice of such breach to Dyax;
 
(c)           Dyax’s breach of Section 3.18(c), Section 5.05, Section 5.08(a),
Section 5.08(b), or the second sentence of Section 5.08(i), provided that with
respect to a breach of Section 5.08(b), it shall not be deemed an Accelerated
Payment Triggering Event if the breach of Section 5.08(b) was due to a waiver
described in clauses (ii) or (iii) of such Section and such waiver does not
result in more than [*****], in the aggregate, in the Included Product Payments;
 
(d)           Dyax’s failure to comply with Buyer’s directions or instructions
provided to Dyax under Section 5.01(b), Section 5.08(e), or Section 5.08(g)(ii),
and such failure is not cured within thirty (30) days of Buyer’s notice of such
failure to Dyax; or
 
(e)           Dyax’s exercise of its remedy under Section 3.5 of the Wyeth
License Agreement without the Buyer’s prior written consent.
 
“Actual Knowledge” shall mean, with respect to Dyax, the actual knowledge of an
officer or senior manager or other person with similar responsibility,
regardless of title, of Dyax relating to a particular matter.  For the avoidance
of doubt, a person charged with responsibility for the aspect of the business
relevant or related to the matter at issue shall not be deemed to have actual
knowledge of a matter unless it can be shown, through written or other similarly
reliable evidence (including deposition testimony), that such person was
contemporaneously and actually aware of such matter, whether or not, in the
prudent exercise of his or her duties and responsibilities in the ordinary
course of business, such person should have known of such matter.
 
“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person.  For purposes of this definition, a Person shall be regarded
as in “control” of another Person if it directly or indirectly owns or controls
more than fifty percent (50%) of the voting securities of such Person, or if it
possesses, directly or indirectly, the power to direct or cause the direction of
management and policies of such Person or the power to elect or appoint more
than fifty percent (50%) of the members of the governing body of the corporation
or other entity.
 
“Agreement” shall have the meaning set forth in the first paragraph hereof.
 
“Audit Costs” shall mean, with respect to any audit of the books and records of
Dyax with respect to amounts payable or paid under this Agreement or any License
Party Audit, the cost of such audit, including all fees, costs and expenses
incurred in connection therewith.
 
“Audit Reports” shall mean, with respect to a License Party Audit, any and all
reports, findings and other written information related to such License Party
Audit.
 
“Bankruptcy” means with respect to a Person:
 
(a)           an authorized officer of that Person admits in writing such
Person’s inability to pay its debts generally, or that Person makes an
assignment for the benefit of creditors or commits an act of insolvency or
bankruptcy within the meaning of applicable law; or
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
2

--------------------------------------------------------------------------------

 

(b)           any proceeding, voluntary or involuntary, is commenced respecting
that Person pursuant to any statute relating to bankruptcy, insolvency,
reorganization of debts, liquidation, winding up or dissolution; provided,
however, in the case of any involuntary bankruptcy proceeding such Person shall
be considered to be in “Bankruptcy” only if that Person consents to the
involuntary bankruptcy or such proceeding is not dismissed within [*****] of the
filing thereof; or
 
(c)           any receiver, manager, trustee, sequester, custodian or liquidator
or person with similar powers is appointed judicially or extrajudicially for
that Person or for any material portion of its property, and such receiver,
manager, trustee, sequester, custodian, liquidator or other person is not
dismissed within [*****] of its appointment; or
 
(d)           that Person ceases to carry on business in the ordinary course.
 
“Bill of Sale” shall mean the Bill of Sale pursuant to which Dyax shall assign
to the Buyer all of its rights and interests in and to the Royalty Interests
purchased hereunder, which Bill of Sale shall be substantially in the form of
Exhibit A.
 
“BLA” shall mean a Biologics License Application, and all amendments and
supplements thereto, for regulatory approval by the FDA as defined in 21 C.F.R.
§ 601.2 et seq., as such act or regulations may be amended, supplemented or
replaced from time to time, or an equivalent application for approval filed with
a Regulatory Agency in any other jurisdiction within the Territory.
 
“Business Day” shall mean any day other than a Saturday, a Sunday, any day which
is a legal holiday under the laws of the State of New York or any day on which
banking institutions located in the State of New York are required by law or
other governmental action to close.
 
“Buyer” shall have the meaning set forth in the first paragraph hereof.
 
“Buyer Account” shall mean an account maintained by the Buyer at any financial
institution and designated in writing by the Buyer to Dyax, as the Buyer may so
designate from time to time.
 
“Buyer Consultants” shall mean the Buyer’s and its Affiliates’ employees,
officers, directors, legal and accounting advisors, agents or other authorized
representatives.
 
“Buyer Indemnified Party” shall have the meaning set forth in Section 8.05(a).
 
“Closing” shall have the meaning set forth in Section 6.01.
 
“Closing Date” shall have the meaning set forth in Section 6.01.
 
“Collateral” shall mean the property included in the definition of “Collateral”
in the Security Agreement.
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
3

--------------------------------------------------------------------------------

 

“Commercially Reasonable Efforts” shall mean, with respect to Dyax or any other
Dyax Entity, efforts and resources commonly used by biotechnology companies of a
similar size to Dyax and the other Dyax Entities on a consolidated basis,
assuming such Persons possessed all rights provided to Dyax under the Included
License Agreements, had not entered into the Transaction Documents and were
otherwise in a similar business position to that of Dyax and the other Dyax
Entities on a consolidated basis as of the time immediately prior to the
Closing, and including, without limitation taking such steps as are necessary or
desirable to comply with Dyax’s obligations under the Included License
Agreements.
 
“Competitive Product” shall mean any product (other than an Included Product)
that has been approved by the FDA or with a Regulatory Agency in any country
outside of the United States for substantially the same indication(s) as any
Included Product.
 
“Confidential Information” shall mean all trade secrets and confidential
know-how, confidential business information, financial data and other like
information.
 
“Contract Party” shall mean any party to an Included License Agreement.
 
“Cowen Agreement” shall mean the Amended and Restated Loan Agreement dated as of
March 18, 2009 between Cowen Healthcare Royalty Partners, L.P. and Dyax.
 
“Cowen Liens” shall mean Liens created in favor of Cowen Healthcare Royalty
Partners, L.P. pursuant to the transactions contemplated by the Cowen Agreement.
 
“Discrepancy Notice” shall have the meaning set forth in Section 5.02(d).
 
“Disputes” shall have the meaning set forth in Section 3.12(m).
 
“Dyax” shall have the meaning set forth in the first paragraph hereof.
 
“Dyax Account” shall have the meaning set forth in Section 2.02(c).
 
“Dyax Entities” shall mean, individually and collectively, Dyax and its
Affiliates.
 
“Dyax Indemnified Party” shall have the meaning set forth in Section 8.05(b).
 
“Dyax IP” shall mean the Dyax Patents and the Dyax Know-How.
 
“Dyax Know-How” shall mean the confidential and proprietary information of Dyax,
whether or not patentable, constituting materials, methods, protocols,
processes, techniques, information and data relating to any Dyax Product (in
written or tangible form) under the terms of any Included License Agreement.
 
“Dyax Patents” shall mean the patents and patent applications set forth on
Schedule 3.12(b), together with all U.S. and foreign patent applications
claiming priority therefrom, and any patents, continuations,
continuations-in-part, divisionals, reissues, reexaminations, renewals, or
extensions thereof, and any additional patent rights which claim a Dyax Product
or its manufacture or use.

 
4

--------------------------------------------------------------------------------

 

“Dyax Product” shall have the meaning attributed to such term in the Wyeth
License Agreement.
 
“Effective Date” shall have the meaning set forth in the first paragraph hereof.
 
“Excluded Liabilities and Obligations” shall have the meaning set forth in
Section 2.04.
 
“FDA” shall mean the United States Food and Drug Administration.
 
“Financial Model” shall mean the financial projections prepared by Dyax for the
Included Product Payments, [*****].
 
“Financial Statements” shall mean the consolidated balance sheets of Dyax and
its subsidiaries prepared in accordance with GAAP at December 31, 2008 and
December 31, 2009, the related consolidated statements of operations, cash flows
and changes in stockholders’ equity of Dyax and its subsidiaries audited for the
years ended December 31, 2007, December 31, 2008 and December 31, 2009, and the
accompanying footnotes thereto, which are included in Dyax’s Annual Report on
Form 10-K for the year ended December 31, 2009 filed with the Securities and
Exchange Commission on March 12, 2010.
 
“GAAP” shall mean United States generally accepted accounting principles.
 
“Generic Application” shall mean an abbreviated new drug application, ANDA,
505(b)(2) application under the United States Federal Food, Drug and Cosmetic
Act and/or any similar abbreviated approval process for biologics or biosimilars
filed with the FDA in the United States or with a Regulatory Agency in any other
jurisdiction.
 
“Government Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign),
including patent and trademark agencies, the FDA or any other government
authority in any country.
 
“Included License Agreements” shall mean, collectively, (a) the Wyeth License
Agreement (including any amendments thereto), and (b) any Successor Agreement.
 
“Included Products” shall mean, collectively, (a) the Wyeth Licensed Products,
and (b) any follow-on, comparable or related products, including combination
products, in the Territory covered by or using any Dyax IP under any Included
License Agreement.
 
“Included Products Payments” shall mean the gross amount of all royalties,
royalty payments, profit payments or distributions, license fees, maintenance
fees, benchmark payments, settlement payments, judgment payments and securities
and any collections, recoveries, payments, supplements or other compensation
made in lieu thereof and any other remuneration of any kind received or payable
in accordance with the terms of any Included License Agreement in respect of (a)
the Included Products (including pursuant to Section 3.2, Section 3.3 (including
as may be adjusted pursuant to Section 3.5) and Section 3.4 of the Wyeth License
Agreement), and (b) the Dyax IP in respect of any Competitive Product, in each
case including pursuant to Section 365(n) of the U.S. Bankruptcy Code, without
any deductions for any withholding, offset or other deduction by the licensee
thereunder of any taxes, assessments, fees or charges of the United States or
any of the individual states thereof against the stated gross royalties or other
payments under such Included License Agreement.  Included Product Payments shall
include any and all royalties and other payments paid to Dyax or any Dyax Entity
by a Third Party in respect of any license or other rights granted to such Third
Party under the Dyax IP for human therapeutic use in the event that Wyeth’s
license under the Wyeth License Agreement is (x) converted to a non-exclusive
license and the royalties paid by Wyeth under the Wyeth License Agreement are
reduced or (y) terminated or expired.
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
5

--------------------------------------------------------------------------------

 

“Included Reports” shall mean, with respect to the relevant calendar quarter,
all royalty reports, other payment information and all other correspondence
received by a Dyax Entity from a Contract Party in connection with an Included
License Agreement.
 
“IND” shall mean an investigational new drug application as defined in 21 C.F.R.
Section 312 et seq. filed with the FDA in the United States or an equivalent
application filed with a Regulatory Agency in any other jurisdiction within the
Territory.
 
“Independent Accountants” shall have the meaning set forth in Section 5.02(d).
 
“Investment” shall mean all amounts payable to Dyax pursuant to Section 2.02(a).
 
“Knowledge” shall mean, with respect Dyax, the knowledge of an officer or senior
manager or other person with similar responsibility, regardless of title, of
Dyax relating to a particular matter; provided, however, that a person charged
with responsibility for the aspect of the business relevant or related to the
matter at issue shall be deemed to have knowledge of a particular matter if, in
the prudent exercise of his or her duties and responsibilities in the ordinary
course of business, such person should have known of such matter, it being
understood that such proviso shall not be deemed to require Dyax to commission
any patent clearance or validity study or any patent search of any third party
patent databases not already commissioned on or prior to the Effective Date.
 
“License Party Audit” shall have the meaning set forth in Section 5.02(e).
 
“Liens” shall mean all liens, encumbrances, security interests, mortgages,
rights to preferential payments or charges of any kind.
 
“Losses” shall mean collectively, any and all claims, damages, losses,
judgments, liabilities, costs and expenses (including reasonable expenses of
investigation and reasonable attorney’s fees and expenses in connection with any
action, suit or proceeding).
 
“Material Adverse Change” shall mean (a) any material impairment of or material
adverse change in (i) the validity or enforceability of any of the Transaction
Documents, (ii) the ability of any Dyax Entity to satisfy and perform any of its
obligations under any of the Transaction Documents or consummate the
transactions contemplated thereby, (iii) the right of any Dyax Entity to receive
any material payments payable under any [*****] or any other material rights and
remedies of any Dyax Entity under any [*****], or (iv) the right of the Buyer
[*****] or any other payment or right due to the Buyer under the Transaction
Documents; (b) a material adverse change affecting the Included Products or in
the level of current or expected future Included Products Payments (based upon
the Financial Model); (c) any Bankruptcy of Dyax, (d) any material adverse
change in the business, operations, asset or financial condition of any Dyax
Entity, taken as a whole, that could reasonably be expected to have a material
adverse effect on the ability of that Dyax Entity to perform any of its
obligations under this Agreement or any of the Transaction Documents (if
applicable to that Dyax Entity) or (e) any material impairment of the validity,
enforceability or transferability of any Dyax IP, any material challenge to or
any material litigation involving any Dyax IP, or any material impairment of the
prospects for any renewal or extension of the term of any Dyax IP.
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
6

--------------------------------------------------------------------------------

 

“NDA” shall mean a New Drug Application, and all amendments and supplements
thereto, for regulatory approval by the FDA as defined in 21 C.F.R. § 314.50 et
seq., as such act or regulations may be amended, supplemented or replaced from
time to time, or an equivalent application for approval filed with a Regulatory
Agency in any other jurisdiction within the Territory.
 
“Net Sales” shall have the meaning attributed to such term in the Wyeth License
Agreement, it being understood “Net Sales” be first calculated in the currency
of sale and then converted into U.S. dollars at the conversation rate existing
in the United States (as reported in the Wall Street Journal) on the last
working day of the calendar quarter preceding the applicable calendar quarter.
 
“Obligations” shall mean any and all obligations of Dyax under this Agreement
and the other Transaction Documents whenever arising.
 
“Organizational Documents” shall mean, with regard to any Dyax Entity: (a) its
certificate of incorporation or other similar document, (b) its by-laws or other
similar document, (c) any certificate of designation or instrument relating to
the rights of preferred stockholders or other equity holders of such Dyax
Entity, and (d) any stockholder rights agreement, registration rights agreement
or other similar agreement relating to such Dyax Entity.
 
“Patent Office” shall mean the respective patent office (foreign or domestic)
for any patent or patent application.
 
“Payment Shortfall” shall have the meaning set forth in Section 2.06.
 
“Permitted Liens” shall mean, collectively, (a) Liens created in favor of Buyer
pursuant to the Security Agreement and any other Transaction Document, and
(b) tax liens or assessments and other governmental levies that are not yet due
and payable or similar non-consensual liens for amounts not yet due and payable.
 
“Person” shall mean an individual, corporation, partnership, association, trust
or other entity or organization, but not including a government or political
subdivision or any agency or instrumentality of such government or political
subdivision.
 
“Pre-Closing Royalty Payments” shall mean (a) any and all Included Product
Payments due to Dyax as a result of Net Sales of the Included Products from
January 1, 2010 until the date on which the Closing shall have occurred and (b)
the [*****].
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
7

--------------------------------------------------------------------------------

 

“Regulatory Agency” shall mean a Government Authority with responsibility for
the enforcement of applicable legislation and supervision of approval marketing,
sale and use of drugs in any country.
 
“Regulatory Approvals” shall mean, collectively, all INDs, BLAs, NDAs and other
regulatory approvals, registrations and associated materials (including the
product dossier) issued by the FDA, a Regulatory Agency in any other
jurisdiction or any other Government Authority, and all reports, correspondence
and other submissions related thereto and the regulatory and clinical files and
data pertaining thereto, and all information, data, know-how, formulations,
assays or other intellectual property contained in such INDs, BLAs and the NDAs,
together with all amendments, supplements and updates thereto and all comparable
regulatory approvals, registrations and associated materials.
 
“Royalty Interests” shall mean (a) all Included Products Payments from January
1, 2010 and through the Royalty Interest Termination Date, and any other amounts
payable to the Buyer hereunder pursuant to Section 2.03, (b) the right to
receive Included Reports from Dyax, (c) the right to inspect and audit the books
and records of any Person as contemplated under the Included License Agreements,
and (d) the right to enforce Dyax’s rights under the Included License Agreements
and the right to exercise all remedies of Dyax under the Included License
Agreements, including the right to cause others to perform or subcontract the
exercise of such remedies.
 
“Royalty Interest Termination Date” shall mean, with respect to the Included
Products, the later of (a) the date on which all obligations of the Contract
Parties under the Included Licensed Agreements to pay Included Product Payments
expire in accordance with the terms of such agreements and (b) the date on which
Dyax’s rights to enforce the Included License Agreements with respect to
Included Product Payments expires.
 
“Security Agreement” shall mean the Security Agreement dated as of the Closing
Date substantially in the form of Exhibit B by and between Dyax and the Buyer
providing for, among other things, the grant by Dyax in favor of the Buyer of a
valid continuing, first perfected lien on and security interest in, the
Collateral described therein.
 
“Security Interest Release Date” shall mean for Collateral relating to a
particular Included Product, the date on which no additional amounts are payable
under any Included License Agreement in respect of such Included Product.
 
“Successor Agreement” shall mean any successor or follow-on agreement(s) to the
Wyeth License Agreement covering substantially the same subject matter (i.e.,
covering the same or substantially the same products) as the Wyeth License
Agreement.
 
“Term” shall mean the term of this Agreement, which shall commence on the
Effective Date and terminate on the Royalty Interest Termination Date.
 
“Term Sheet” shall mean the letter, dated February 10, 2010, between Dyax and
Paul Capital Advisors, LLC (including all exhibits and annexes thereto).
 
“Territory” shall mean worldwide.
 
 
8

--------------------------------------------------------------------------------

 

“Third Party” shall mean a Person that is not an Affiliate of any party to this
Agreement.
 
“Transaction Documents” shall mean, collectively, this Agreement, the Security
Agreement (including the Patent Security Agreement executed pursuant thereto)
and the Bill of Sale.
 
“Transfer” or “Transferred” shall mean any sale, conveyance, assignment,
disposition, license, sublicense, co-promotion agreement, or other form of
transfer.
 
“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“Worldwide Net Sales” shall mean Net Sales worldwide for the Included Products
for which the Buyer has actually received Included Product Payments pursuant to
this Agreement.
 
“Wyeth” shall mean Genetics Institute, Inc., and any successor company by way of
merger, consolidation or otherwise.
 
“Wyeth Acknowledgement Letter” has the meaning set forth in Section 5.07.
 
“Wyeth License Agreement” shall mean the License Agreement, dated November 22,
2000, between Dyax and Wyeth, as such agreement may be amended, replaced,
succeeded or substituted from time to, time with the written consent of Buyer.
 
“Wyeth Licensed Products” shall have the meaning given to the term “Licensed
Product” in the Wyeth License Agreement, including the products currently
marketed as Xyntha® and Refacto® AF, in any formulation, dosage, concentration,
volume or method of delivery, together with all label expansions, line
extensions, improvements and modifications thereon and thereof from time to
time, and any successor, follow-on or related products, including combination
products, for which any Dyax Entity is entitled pursuant to the Wyeth License
Agreement to receive payments in the Territory.
 
Section 1.02  Rules of Construction.
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.
 
(b)           Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
 
(c)           The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”
 
(d)           The word “will” shall be construed to have the same meaning and
effect as the word “shall.”
 
 
9

--------------------------------------------------------------------------------

 

(e)           Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any person shall be construed to include such
person’s successors and assigns (subject to any restrictions on such assignments
set forth herein), (iii) the words “herein,” “hereof” and “hereunder,” and words
of similar import shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Schedules and Exhibits shall be construed to refer to
Articles and Sections of, and Schedules and Exhibits to, this Agreement, (v) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, (vi) any reference to any law, rule or regulation shall be construed
to mean that law, rule or regulation as amended and in effect from time to time,
and (vii) references to an agreement shall refer to such agreement as amended,
restated or novated from time to time.  Where either Party’s consent or approval
is required hereunder, except as otherwise specified herein, such Party’s
consent or approval may be granted or withheld in such Party’s sole discretion.
 
(f)           Each covenant in this Agreement shall be given independent effect,
and the fact that any act or omission may be permitted by one covenant and
prohibited or restricted by any other covenant (whether or not dealing with the
same or similar events) shall not be construed as creating any ambiguity,
conflict or other basis to consider any matter other than the express terms
hereof in determining the meaning or construction of such covenants and the
enforcement thereof in accordance with their respective terms.
 
(g)           This Agreement is being entered into by and between competent and
sophisticated parties who are experienced in business matters and represented by
legal counsel and other advisors, and has been reviewed by the parties and their
legal counsel and other advisors.  Therefore, any ambiguous language in this
Agreement will not be construed against any particular party as the drafter of
the language.
 
ARTICLE II
 
PURCHASE AND SALE OF ROYALTY INTERESTS
 
Section 2.01  Purchase and Sale.
 
Upon the terms and subject to the conditions set forth in this Agreement, and
subject to the Closing, Dyax agrees to sell, assign, transfer and convey to the
Buyer, and the Buyer agrees to purchase from Dyax, free and clear of all Liens
(other than Liens created in favor of Buyer pursuant to the Security Agreement
and any other Transaction Document), all of Dyax’s and the other Dyax Entities’
respective rights, title and interests in and to the Royalty Interests.
 
Section 2.02  Investment; Other Payments.
 
(a)           In full consideration for the sale, assignment, transfer and
conveyance of the Royalty Interests, and subject to the terms and conditions set
forth herein, the Buyer shall pay to Dyax, or its designee, upon the Closing:
 
 
10

--------------------------------------------------------------------------------

 

(i)           Ten million dollars ($10,000,000), less the Pre-Closing Royalty
Payments, payable at Closing;
 
(ii)          The following milestone payment, if any:
 
(A)  Two million dollars ($2,000,000), payable on or before March 31, 2011, if
2010 Net Sales exceed [*****];
 
(B)  [*****], payable on or before March 31, 2011, if 2010 Net Sales are less
than or equal to [*****] but equal or exceed [*****]; or
 
(C)  [*****], payable on or before March 31, 2011, if 2010 Net Sales are less
than [*****] but equal or [*****] (the milestone payment, if any, made pursuant
to clause (A), (B), or (C) above, the “2010 Milestone Payment”); and
 
(iii)         The following milestone payment, if any:
 
(A)  Two million dollars ($2,000,000), less the amount of any 2010 Milestone
Payment, payable on or before March 31, 2012, if 2011 Net Sales exceed [*****];
or
 
(B)  [*****] if (x) 2011 Net Sales are less than or equal to [*****] but equal
or exceed [*****] and (y) the 2010 Milestone Payment specified in Sections
2.02(a)(ii)(A) or (B) was not paid (the milestone payment, if any, made pursuant
to clause (A) or (B) above, the “2011 Milestone Payment”).
 
For avoidance of doubt, the maximum amount of milestone payments, in the
aggregate, that may be paid by Buyer to Dyax under Sections 2.02(a)(ii) and
(iii) shall not exceed [*****].
 
(b)           From and after the Closing, the Buyer shall be responsible for the
first, and only the first, [*****] of Dyax’s actual, documented out-of-pocket
costs (including patent maintenance fees and reasonable attorneys’ fees and
expenses) incurred by Dyax at any time after the Closing in connection with
Dyax’s prosecution and maintenance of the Dyax Patents.  The Buyer shall
reimburse Dyax for such costs referred to in the immediately preceding sentence,
up to [*****], within thirty (30) days of Dyax’s presentation to the Buyer of
invoices for such costs.  Dyax shall be responsible for all other costs incurred
by or on behalf of it in connection with Dyax’s prosecution and maintenance of
the Dyax Patents.
 
(c)           All payments to be made by the Buyer pursuant to Section 2.02(a)
and Section 2.02(b) shall be paid by wire transfer of immediately available
funds to the following Dyax account (the “Dyax Account”), as may be changed from
time to time by written notice to Buyer:
 
[*****]
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
11

--------------------------------------------------------------------------------

 
 
(d)           Dyax consents to the deduction by the Buyer from the amounts
payable under Section 2.02(a)(i) of the amounts owing to the Buyer pursuant to
Section 8.07.  In addition, if (i) Dyax has received, prior to the date on which
the Closing shall have occurred, the [*****] payment specified in clause (b) of
the definition of “Pre-Closing Royalty Payment”, then [*****] shall be deducted
from the amounts payable under Section 2.02(a)(i) and (ii) Dyax has not received
the [*****] payment specified in clause (b) of the definition of “Pre-Closing
Royalty Payment” prior to the date on which the Closing shall have occurred,
then such amount shall be deemed included in the Included Product Payments to be
received by the Buyer and shall not be deducted from the amounts payable under
Section 2.02(a)(i).  No later than two (2) days prior to the Closing, Dyax shall
provide written notice to Buyer setting forth the amount of the Pre-Closing
Royalty Payment.  If after Closing it is discovered that the actual amount of
the Pre-Closing Royalty Payment was greater than the amount set forth in such
notice, then Dyax shall, within two (2) days of learning thereof, pay to the
Buyer the difference.
 
(e)           For purposes of determining whether any 2010 Milestone Payment or
2011 Milestone Payment is due, Worldwide Net Sales shall be determined [*****].
 
Section 2.03  Included Products Payments.
 
(a)           Payments.
 
(i)           Pursuant to the Wyeth Letter described in Section 6.02(f), Dyax
has instructed Wyeth to pay all Included Products Payments due and payable under
the terms of the Wyeth License Agreement after the Effective Date in respect of
the Included Products (including pursuant to Section 3.2, Section 3.3, Section
3.4 and Section 3.5 of the Wyeth License Agreement) directly to
Buyer.  Notwithstanding the Wyeth Letter, Dyax agrees that if and to the extent
it receives any Included Products Payments due and payable under the terms of
the Wyeth License Agreement or under the terms of any Included License Agreement
after the Effective Date in respect of the Included Products (including pursuant
to Section 3.2, Section 3.3, Section 3.4 and Section 3.5 of the Wyeth License
Agreement), such amounts shall be promptly (and in any event within five (5)
Business Days) paid over to Buyer.
 
(ii)          If (A) an Accelerated Payment Triggering Event occurs and (B)
Buyer, in its absolute and sole discretion, notifies Dyax in writing within 10
Business Days following Buyer’s first learning of any Accelerated Payment
Triggering Event that Buyer wishes to receive the Accelerated Payment from Dyax,
then Dyax shall pay to the Buyer the Accelerated Payment, in immediately
available funds, within 10 Business Days following receipt of the written notice
from Buyer referred to in clause (B) of this sentence.  The Accelerated Payment
shall not be a penalty but shall constitute liquidated damages (in addition to
any other remedies available at law or in equity).  The amount of liquidated
damages in this subsection (ii) is so fixed and agreed upon because of the
impracticability and difficulty in fixing and ascertaining the actual damages
that the Buyer would sustain in the event of a termination of the Wyeth License
Agreement by the Contract Party thereto as a result of an Accelerated Payment
Triggering Event. Upon payment in full of the Accelerated Payment, this
Agreement shall be immediately terminated, and thereafter (i) Dyax shall have no
further obligation to Buyer, and (ii) Buyer shall immediately release any Liens
on the Royalty Interests and other Collateral described in the Security
Agreement.
 
(iii)         Dyax further agrees that one hundred percent (100%) of amounts
received by Dyax as a damages award (or pursuant to a settlement agreement) in
connection with an infringement claim or other cause of action involving any of
the Dyax IP (net of litigation costs) in the Territory related to the Included
Products and/or as payments pursuant to indemnification obligations to Dyax
related to the Included Products, shall be promptly (and in any event within
five (5) Business Days) paid over to Buyer.
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
12

--------------------------------------------------------------------------------

 

(b)           Amounts payable pursuant to this Section 2.03 shall not be subject
to any setoff or other deduction by reason of any amounts otherwise payable
under this Agreement or any other agreement, provided that the Buyer
acknowledges and agrees that Wyeth may deduct [*****].
 
(c)           Without limitation of Section 5.08(f), in the event that Wyeth’s
license under the Wyeth License Agreement is converted to a non-exclusive
license and the royalties paid by Wyeth under the Wyeth License Agreement are
reduced, Dyax further agrees that one hundred percent (100%) of any royalties
paid to Dyax or any Dyax Entity by a Third Party in respect of any license or
other rights granted to such Third Party under the Dyax IP [*****] use shall be
promptly (and in any event within five (5) Business Days) paid over to Buyer.
 
(d)           Any payments to be made by Dyax or any other Dyax Entity to the
Buyer hereunder or under any other Transaction Document shall be made by wire
transfer of immediately available funds to the Buyer Account.
 
(e)           All payments payable by Dyax or any other Dyax Entity to Buyer
pursuant to this Section 2.03 shall be made without any deduction or withholding
on account of any tax imposed, levied, collected, withheld or assess by or
within the United States, any political subdivisions in or of the United States,
or any foreign country or other jurisdiction.
 
Section 2.04  No Assumed Obligations.
 
Notwithstanding any provision in this Agreement or any other writing to the
contrary, the Buyer is acquiring only the Royalty Interests and is not assuming
any liability or obligation of Dyax or any Dyax Entity of whatever nature,
whether presently in existence or arising or asserted hereafter, whether under
any Included License Agreement, Transaction Document or otherwise, including all
tax liens or assessments and other governmental levies that are not yet due and
payable or similar non-consensual liens for amounts not yet due and payable in
respect of the Royalty Interests on or prior to the Closing Date, except for the
Buyer’s obligation to reimburse Dyax for its reasonable out-of-pocket costs and
expenses pursuant to Section 2.02(b), Sections 5.01, 5.02(e), 5.08(d), 5.08(e),
5.08(g), 5.08(h), 5.08(i), 5.08(j), and 5.08(k).  All such liabilities and
obligations shall be retained by and remain obligations and liabilities of Dyax
(the “Excluded Liabilities and Obligations”).
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
13

--------------------------------------------------------------------------------

 

Section 2.05  Sale.
 
Dyax, the other Dyax Entities and the Buyer intend that the sale, assignment,
transfer and conveyance of the Royalty Interests pursuant to this Agreement
shall be a sale and not a financing transaction, borrowing or loan; and
accordingly Dyax and the other Dyax Entities will treat the conveyance of the
Royalty Interests as a sale of an “account” or “payment intangible” in
accordance with the UCC and Dyax and the other Dyax Entities hereby authorize
the Buyer to file financing statements (and continuation statements with respect
to such financing statements when applicable) naming Dyax as a seller and the
Buyer as the buyer of the accounts and payment intangibles related to the
Royalty Interests.  If, notwithstanding the intent of Dyax and the Buyer in this
regard, the sale, assignment, transfer and conveyance of the Royalty Interests
contemplated by this Agreement is held not to be a sale, this Agreement shall
constitute a valid, perfected, first priority security agreement and Dyax does
hereby grant to the Buyer a first priority security interest in and to all of
Dyax’s right, title and interest in, to and under the Royalty Interests.
 
Section 2.06  Offsets.
 
In the event that any Contract Party offsets all or any part of the Included
Product Payments against any amounts owed by Dyax to such Contract Party and
such offset actually reduces the amount of any payment on the Royalty Interests
(any such reduction, a “Payment Shortfall”), Dyax will pay the Buyer the amount
of the Payment Shortfall within three (3) Business Days.  After Dyax makes the
payment to the Buyer contemplated in the preceding sentence, Dyax shall be
entitled to retain any amount subsequently recovered from such Contract Party in
respect of such offset.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
OF DYAX
 
Dyax hereby represents and warrants to the Buyer the following as of the
Effective Date and as of the Closing Date:
 
Section 3.01  Organization.
 
Dyax is incorporated and validly existing under the laws of the jurisdiction of
its incorporation or organization and has all corporate powers and all licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and as proposed to be conducted in connection with the transactions
contemplated hereby and by the other Transaction Documents.
 
 
14

--------------------------------------------------------------------------------

 

Section 3.02  Corporate Authorization.
 
Dyax has all necessary power and authority to enter into, execute and deliver
this Agreement and the other Transaction Documents to which it is a party and to
perform all of the obligations to be performed by it hereunder and thereunder
and to consummate the transactions contemplated hereunder and thereunder.  This
Agreement and the other Transaction Documents have been duly authorized,
executed and delivered by Dyax and this Agreement and the other Transaction
Document constitutes the valid and binding obligation of Dyax, enforceable
against each such Person in accordance with their respective terms subject to
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally or general equitable principles.  No limit on the powers of
Dyax will be exceeded as a result of the grant of the Security Agreement or
other Transaction Documents or indemnities contemplated by the Transaction
Documents.
 
Section 3.03  Governmental Authorization.
 
The execution and delivery by Dyax of this Agreement and the other Transaction
Documents to which it is a party, and the performance by Dyax of its obligations
hereunder and thereunder, does not require any notice to, action or consent by,
or in respect of, or filing with, any Government Authority, except for (i) the
release of the Cowen Liens, which release has been obtained by Dyax and which
release is effective as of the Closing, and (ii) the filing of financing
statements under the UCC and filings with the United States Patent and Trademark
Office with respect to the Collateral pursuant to the Transaction Documents.
 
Section 3.04  Ownership.
 
(a)           Dyax is the sole holder of all of those assets that are required
to produce or receive all of the Included Products Payments, in each case free
and clear of any and all Liens, except for the Cowen Liens, which shall be
released in full as of the Closing, and Permitted Liens.  Within three (3)
Business Days following the Closing, financing termination statements will be
filed under the UCC, and releases will be recorded with the United States Patent
and Trademark Office, for all Cowen Liens that have been filed or recorded prior
to the date hereof under the UCC or with the United States Patent and Trademark
Office with respect to the Dyax IP, the Included License Agreements and the
Royalty Interests.  True and correct copies of such financing termination
statements and releases have been provided to the Buyer.  Except pursuant to the
Cowen Agreement (until termination of the Cowen Liens on the Closing), no Person
other than Dyax has any right to receive the payments payable under any Included
License Agreement or any Included Products Payments other than, in respect of
the Royalty Interests, the Buyer.  Dyax has not transferred, sold, or otherwise
disposed of, or agreed to transfer, sell, or otherwise dispose of any Dyax IP or
any portion of their respective rights to receive payment of Included Products
Payments other than as contemplated by this Agreement.  Dyax’s rights in and to
the Included Product Payments are valid, subsisting and enforceable.
 
(b)           Except for the Cowen Liens, which shall be released on the
Closing, Dyax, immediately prior to the sale of the Royalty Interests, owns, and
is the sole holder of, all the Royalty Interests.  No other Dyax Entity or any
other Person (except for the Cowen Liens, which shall be released on the
Closing) has any right, title, interest or claim in or to the Royalty Interests
or any portion thereof.  The Royalty Interests and all of the rights of Dyax in
and to the Dyax IP, under the Included License Agreements and all other rights
in and to the other Collateral are free and clear of any and all Liens, except
Permitted Liens.  None of the Collateral is in the possession of Cowen
Healthcare Royalty Partners, L.P.  Dyax has the full right to sell, transfer,
convey and assign to the Buyer all of Dyax’s rights and interests in and to the
Royalty Interests being sold, transferred, conveyed and assigned to the Buyer
pursuant to this Agreement without any requirement to obtain the consent of any
Person.  By the delivery to the Buyer of the executed Bill of Sale, Dyax shall
transfer, convey and assign to the Buyer all Dyax’s rights and interests in and
to the Royalty Interests free and clear of any Liens.
 
 
15

--------------------------------------------------------------------------------

 

Section 3.05  Financial Statements; Material Adverse Change.
 
The Financial Statements are complete and accurate in all material respects,
were prepared in conformity with GAAP applied on a consistent basis during the
periods involved and present fairly in all material respects, in accordance with
applicable requirements of GAAP, the consolidated financial position and the
consolidated financial results of the operations of Dyax and its subsidiaries as
of the dates and for the periods covered thereby and the consolidated statements
of cash flows of Dyax and its subsidiaries for the periods presented
therein.  Since January 1, 2010, there has been no Material Adverse Change, and
no event that could reasonably be expected to cause or result in a Material
Adverse Change has occurred.
 
Section 3.06  No Undisclosed Liabilities.
 
Except for those liabilities identified in the Financial Statements there are no
material liabilities of any Dyax Entity taken as a whole or separately of any
kind whatsoever, whether accrued, contingent, absolute, determined or
determinable.
 
Section 3.07  Solvency.
 
Dyax has not applied for an order, and no order is made, declaring it bankrupt,
or granting it a moratorium or suspension of payments, and no liquidator is
appointed for and no other equivalent event has occurred with respect to it or
any substantial part of its assets in any jurisdiction or is insolvent as
defined in the United States Bankruptcy Code or in the fraudulent conveyance or
fraudulent transfer statutes of the States of Delaware.  Dyax is not insolvent
as defined in any statute of the U.S. Bankruptcy Code or in the fraudulent
conveyance or fraudulent transfer statutes of any applicable state of
incorporation.  Assuming consummation of the transactions contemplated by this
Agreement and the other Transaction Documents, (a) the present fair saleable
value of each Dyax Entity’s assets is greater than the amount required to pay
its debts as they become due, (b) no Dyax Entity has unreasonably small capital
with which to engage in its business, and (c) no Dyax Entity has incurred, or
has present plans to or intends to, incur, debts or liabilities beyond its
ability to pay such debts or liabilities as they become absolute and
matured.  Dyax is entering into this Agreement with no contemplation of
insolvency and with no intent to hinder, delay or defraud any of its present or
future creditors.
 
Section 3.08  Litigation.
 
(a)           There is no (i) action, suit, arbitration proceeding, claim,
investigation or other proceeding pending or, to the Knowledge of Dyax,
threatened against Dyax or any other Dyax Entity or any of its directors or
officers relating to Dyax or any other Dyax Entity or (ii) any governmental
inquiry pending or, to the Actual Knowledge of Dyax, threatened against Dyax or
any other Dyax Entity or any of its directors or officers, that reasonably could
be expected to result in a Material Adverse Change or in the breach of Section
3.07.
 
(b)           [*****]
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
16

--------------------------------------------------------------------------------

 

(c)           [*****]
 
Section 3.09  Compliance with Laws.
 
No Dyax Entity (a) is in violation of, has violated, or to the Knowledge of
Dyax, is under investigation with respect to, or (b) has been threatened to be
charged with or been given notice of any violation of, any law, rule, ordinance
or regulation of, or any judgment, order, writ decree, permit or license entered
by any Government Authority applicable to the Royalty Interests or which could
reasonable be expected to adversely affect the consummation of the transactions
contemplated by the Transaction Documents or the performance by Dyax of its
obligations under the Transaction Documents.
 
Section 3.10  Conflicts.
 
Neither the execution and delivery of this Agreement or any other Transaction
Document nor the performance or consummation of the transactions contemplated
hereby or thereby will:  (a) contravene, conflict with, result in a breach or
violation of, constitute a default under, or accelerate the performance provided
by, in any material respects any provisions of: (i) any law, rule, ordinance or
regulation of any Government Authority, or any judgment, order, writ, decree,
material permit or license of any Government Authority, to which any Dyax Entity
or any of their respective assets, including the Dyax IP, or properties may be
subject or bound; or (ii) any contract, agreement, commitment or instrument to
which any Dyax Entity is a party or by which any Dyax Entity or any of their
respective assets or properties is bound or committed, including the Wyeth
License Agreement and the Cowen Agreement; (b) contravene, conflict with, result
in a breach or violation of, constitute a default under, or accelerate the
performance provided by, in any respects any provisions of the certificate of
incorporation or by-laws (or other Organizational Documents) of any Dyax Entity;
(c) except for the filing of the UCC-1 financing statements required hereunder
and filings with the United States Patent and Trademark, require any
notification to, filing with, or consent of, any Person or Government Authority;
(d) give rise to any right of termination, cancellation or acceleration of any
right or obligation of any Dyax Entity or any other Person or to a loss of any
benefit relating to the Included Products Payments or of any Included License
Agreement; or (e) result in the creation or imposition of any Lien on (i) the
assets or properties of any Dyax Entity or (ii) the Royalty Interests or any
other Collateral, other than, with respect to clauses (e)(i) and (e)(ii) above,
pursuant to the Security Agreement.
 
Section 3.11  Material Contracts.
 
None of the Dyax Entities is party to any agreement pursuant to which any Dyax
Entity in-licenses any Dyax IP from a third party or has out-licensed the Dyax
IP to a third party (other than to Wyeth pursuant to the Wyeth License
Agreement.
 
Section 3.12  IP.
 
(a)           The Dyax Entities have provided the Buyer all material information
in their possession, or otherwise known to them, with respect to validity and
enforceability of the Dyax IP, Third Party intellectual property that may affect
or cover the Dyax Product and its use.
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
17

--------------------------------------------------------------------------------

 

(b)           Schedule 3.12(b) lists the Dyax Patents.  For each Dyax Patent
listed on Schedule 3.12(b), Dyax has identified, where applicable, (A) the
owner, (B) the countries in which such listed item is valid, patented or
registered or in which an application for patent or registration is pending, (C)
the application number, (D) the patent number, (E) the expiration date thereof,
as applicable, excluding any patent term extensions or supplemental protection
certificates, and (F) the date on which any applicable maintenance, annuity or
renewal fee is due or payable.
 
(c)           To the Actual Knowledge of Dyax, each item of Dyax IP listed on
Schedule 3.12(b) is valid, enforceable and subsisting.
 
(d)           Schedule 3.12(d) lists all agreements, whether oral or written,
express or implied, including licenses, options, franchise, distribution,
marketing and manufacturing agreements, supply agreements, sponsorships, royalty
agreements, agreements not to enforce, consents, settlements, assignments,
security interests, liens and other encumbrances or mortgages (other than the
Permitted Liens), and any amendments(s) renewal(s), novation(s) and
termination(s) pertaining thereto, which relates to the Dyax IP or the Dyax
Product, including all Included License Agreements.  There are no unpaid fees or
royalties under any agreement listed on Schedule 3.12(d) that have become due as
of the Closing Date or are expected to become overdue, except as disclosed on
Schedule 3.12(d).  
 
(e)           No Dyax Entity has received or otherwise been the beneficiary of
any written opinions of counsel with respect to infringement, non-infringement
or invalidity of third party intellectual property with respect to the Dyax IP
or the Dyax Product.  To the Actual Knowledge of Dyax, there are no pending
published or unpublished United States, international or foreign national patent
applications owned by any other Person, which, if issued, would limit or
prohibit, in any material respect, the use of the Dyax IP or the Dyax Product.
 
(f)           Dyax owns sole, exclusive, valid and unencumbered title to the
Dyax IP and has not granted any Liens on or to any of the Dyax IP or Included
License Agreements, all right title and interest in all of the Dyax IP, free and
clear of any and all Liens, except for the Cowen Liens, which shall be released
in full as of the Closing, and Permitted Liens.  The inventors of the Dyax IP
have assigned all their rights to a Dyax.  Dyax has not Transferred any Dyax
Patents or Dyax Know-How to any Third Party.
 
(g)           There are no unpaid maintenance or renewal fees currently overdue
for any of the Dyax Patents, and except as disclosed on Schedule 3.12(g), no
application or registration for any Dyax Patent has lapsed or been abandoned,
cancelled or expired.
 
(h)           Each Dyax Entity (to the extent such Dyax Entity is an applicant
or is otherwise involved in the patent prosecution in respect of any patent
included in the Dyax IP) and, to the Knowledge of Dyax, each inventor of the
patents included in the Dyax IP or his or her employer, has complied in all
material respects with all applicable Patent Office duties of candor and good
faith in dealing with any Patent Office, including the duty to disclose to any
Patent Office all information known to be material to the patentability of each
of the patents and patent applications included in the Dyax IP.
 
 
18

--------------------------------------------------------------------------------

 

(i)            No inventor of any patent contained in the Dyax IP was or is
under any conflicting obligation with any academic institution or other Third
Party that would affect Dyax’s title or license to any such patent.
 
(j)            Subsequent to the issuance of the Dyax Patents, no Dyax Entity,
nor to the Knowledge of any Dyax Entity, the Contract Party to the Included
License Agreements, has filed any disclaimer or made or permitted any other
voluntary reduction in the scope of such Dyax Patents.
 
(k)           No payments by any Dyax Entity or any Contract Party are, or at
any time in the future are expected to become due, to any other Person in
respect of the Dyax IP.
 
(l)            No Dyax Entity and, to the Knowledge of any Dyax Entity, no
Contract Party under any Included License Agreement, has undertaken or omitted
to undertake any acts, and to the Knowledge of any Dyax Entity, no circumstance
or grounds exist, that would invalidate, reduce or eliminate, in whole or in
part, the enforceability or scope of any of the Dyax IP or Dyax’s entitlement to
exclusively exploit the Dyax IP.
 
(m)          There is not, and has not been, any pending, decided or settled
opposition, interference, reexamination, injunction, claim, lawsuit, proceeding,
hearing, investigation, complaint, arbitration, mediation, demand, International
Trade Commission investigation, decree, or any other dispute, disagreement, or
claim challenging the legality, validity, enforceability or ownership of any
Dyax IP (collectively referred to hereinafter as “Disputes”).  No Dyax Entity
has received any written notice or claim of any such Dispute.  To the Knowledge
of Dyax, no such Dispute has been threatened, no circumstances or grounds exist
that would give rise to such a Dispute, and, to the Actual Knowledge of Dyax,
there exists no circumstances or grounds upon which any such claim could be
asserted.  No Dyax IP is subject to any outstanding injunction, judgment, order,
decree, ruling charge, settlement or other disposition of Dispute, and each Dyax
Entity has fully complied with, paid and otherwise satisfied all such
obligations.
 
(n)           Dyax has taken all [*****] measures and precautions necessary to
protect and maintain (i) the confidentiality of all Dyax IP (except such Dyax IP
whose value would be unimpaired by public disclosure) and (ii) the value of all
Dyax IP.
 
(o)           To the Knowledge of Dyax, Wyeth uses the Dyax Product and the Dyax
IP in the manufacture of Wyeth Licensed Products, and Dyax has no Actual
Knowledge that Wyeth is planning to or intends to cease the use of the Dyax
Product or the Dyax IP in the manufacture of the Wyeth Licensed Products.
 
Section 3.13  Regulatory.
 
Dyax has not received from Wyeth (or any of its predecessors who were a party to
the Wyeth License Agreement) any correspondence, files or other information (a)
relating to any Regulatory Approvals for the Wyeth Licensed Products, (b)
regarding nonclinical, clinical or manufacturing activities or any notices and
forms received from Regulatory Agencies relating to compliance, developmental
(including safety, efficacy and potency), marketing, promotion and manufacturing
activities concerning Xyntha or Refacto AF, (c) relating to adverse experience
reports or data relating to Xyntha or Refacto AF, including any correspondence,
reports or other documents relating thereto or (d) that would indicate that any
Regulatory Agency (i) is likely to revise or revoke any current approval granted
by any such Regulatory Agency with respect to Xyntha or Refacto AF; (ii) is
likely to pursue compliance actions against Wyeth or a suspension, recall or
withdrawal of Xyntha or Refacto AF from the market(s); or (iii) is likely to
pursue any compliance action with respect to manufacture of Xyntha or Refacto AF
or active pharmaceutical ingredient thereof.  To the Actual Knowledge of Dyax,
(x) there has been no indication that any Regulatory Agency has any material
concerns with Xyntha or Refacto AF or may not approve Xyntha or Refacto AF, and
(y) Xyntha and Refacto AF has not suffered any material adverse events in any
clinical trial.
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
19

--------------------------------------------------------------------------------

 

Section 3.14  Subordination.
 
The claims and rights of the Buyer created by this Agreement and any other
Transaction Document in and to the Royalty Interests are not and shall not be
subordinated to any creditor of Dyax or to any other Person.
 
Section 3.15  Place of Business.
 
The principal place of business and chief executive office of Dyax are set forth
on Schedule 3.15.
 
Section 3.16  Broker’s Fees.
 
Dyax has not taken any action which would entitle any Person to any commission
or broker’s fee in connection with the transactions contemplated by this
Agreement or the other Transaction Documents.
 
Section 3.17  Other Information.
 
The Financial Model has been prepared by Dyax in good faith and based upon
assumptions that Dyax believes to be commercially reasonable; it being
understood and agreed that Dyax makes no guarantee as to the accuracy of the
Financial Model forecast.
 
Section 3.18  Wyeth License Agreement.  
 
(a)           With respect to the Wyeth License Agreement:
 
(i)           The Wyeth License Agreement is in full force and effect and has
not been impaired, waived, altered or modified in any respect.
 
(ii)          The Contract Party under the Wyeth License Agreement has not been
released, in whole or in part, from any of its obligations thereunder such
Included License Agreement.
 
(iii)         There has been no correspondence or any other communication sent
by or on behalf of any Dyax Entity to, or received by or on behalf of any Dyax
Entity from, any Contract Party, the subject matter of which has resulted in or
would reasonably be expected to result in a Material Adverse Change and no
breach or dispute has occurred with respect to any payment or other obligations.
 
 
20

--------------------------------------------------------------------------------

 

(iv)        No Dyax Entity has received (A) any notice of any Contract Party’s
intention to terminate the Wyeth License Agreement in whole or in part or (B),
any notice requesting any amendment, alteration or modification of the Wyeth
License Agreement or any sublicense or assignment thereunder that has not either
been withdrawn in writing or reflected in the Wyeth License Agreement.
 
(v)         To the Knowledge of Dyax, nothing has occurred and no condition
exists that would reasonably be expected to adversely affect the right of any
Dyax Entity to receive any payments payable or materials or products provided
under the Wyeth License Agreement. No Dyax Entity and, to the Actual Knowledge
of Dyax, no Contract Party has taken any action or omitted to take any action,
that would reasonably be expected to adversely impact the sale of the Included
Products or the Included Products Payments.
 
(vi)        [*****]
 
(vii)       The Wyeth License Agreement is the entire agreement between the
applicable Dyax Entity and the Contract Party thereto relating to the subject
matter thereof, and Dyax has provided true and correct copies of the Wyeth
License Agreement is to Buyer, including all amendments thereto.
 
(viii)      The Wyeth License Agreement is valid and binding on Dyax, and to the
Knowledge of Dyax the Contract Party thereto, enforceable against Dyax and to
the Knowledge of Dyax such Contract Party in accordance with its terms and is in
full force and effect.  The execution, delivery and performance of the Wyeth
License Agreement was and is within the respective corporate powers of Dyax and,
to the Knowledge of Dyax, the Contract Party thereto.  The Wyeth License
Agreement was duly authorized by all necessary action on the part of, and
validly executed and delivered by, Dyax and, to the Knowledge of Dyax, the
Contract Party thereto.  There is no breach or default, or event which upon
notice or the passage of time, or both, could give rise to any breach or
default, in the performance of the Wyeth License Agreement by Dyax or, to the
Knowledge of Dyax, the Contract Party thereto.
 
(ix)         Other than the Wyeth License Agreement and that [*****] Dyax has
not entered into any agreement with any Affiliate of Wyeth or any other Person
relating to the Dyax IP, the Dyax Product or any Included Products.
 
(x)          The representations and warranties made by Dyax under the Wyeth
License Agreement were as of the date made true and correct.  The Dyax IP is
necessary for Wyeth to make the Wyeth Licensed Products.
 
(xi)         To Dyax's Knowledge, all Included License Agreements entered into
by Dyax have been negotiated on an arms-length basis.
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
21

--------------------------------------------------------------------------------

 

(xii)        No note, account, instrument, document, contract right, general
intangible, chattel paper or other form of obligation other that which has been
assigned to Buyer hereunder exists which evidences any Royalty Interests.
 
(xiii)       As of the date hereof, no Contract Party to an Included License
Agreement has any defense or claim against any Dyax Entity regardless of whether
such defense or claim arises under an Included License Agreement or otherwise.
 
(b)           To Dyax’s Actual Knowledge, Wyeth has not entered into any
licenses, sublicenses, co-marketing arrangements, co-distribution arrangements
or any other agreements or arrangements with a Third Party relating to the Wyeth
Licensed Products where Net Sales for the Licensed Products are not booked by
Wyeth.
 
(c)           [*****]
 
(d)           To Dyax’s Knowledge, Wyeth’s obligation to pay royalties for Net
Sales of Wyeth Licensed Products and to pay other Included Product Payments
under the Wyeth License Agreement is valid, binding and legally enforceable, and
there exists no fact, law, condition or other circumstance that could entitle
Wyeth to reasonably challenge any such obligations.
 
(e)           Under the terms of the Wyeth License Agreement, Wyeth’s obligation
to pay royalties for Net Sales of each Wyeth Licensed Product shall be in
effect, on a country-by-country basis, for no less than fifteen (15) years from
the First Commercial Sale (as defined in the Wyeth License Agreement) of such
Wyeth Licensed Product in such country.
 
Section 3.19  Tax.
 
Each Dyax Entity has paid all sales, use and income taxes on the Included
Product Payments when due and is in compliance with all tax laws and
regulations.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer represents and warrants to Dyax the following:
 
Section 4.01  Organization.
 
The Buyer is a limited partnership, duly formed, validly existing and, to the
extent legally applicable, in good standing under the laws of the Delaware.  The
Buyer has all powers and all licenses, authorizations, consents and approvals
required to carry on its business as now conducted and as proposed to be
conducted in connection with the transactions contemplated hereby and by the
other Transaction Documents.
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
22

--------------------------------------------------------------------------------

 

Section 4.02  Authorization.
 
The Buyer has all necessary power and authority to enter into, execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and to perform all of the obligations to be performed by it hereunder and
thereunder and to consummate the transactions contemplated hereby and
thereby.  This Agreement has been duly authorized, executed and delivered by the
Buyer and constitutes the valid and binding obligation of the Buyer, enforceable
against the Buyer in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium, ad hoc representative appointment,
conciliation, safeguard proceedings, judicial receivership, or similar laws
affecting creditors’ rights generally and general equitable principles.
 
Section 4.03  Broker’s Fees.
 
The Buyer has not taken any action that would entitle any Person to any
commission or broker’s fee in connection with the transactions contemplated by
this Agreement.
 
Section 4.04  Conflicts.
 
Neither the execution and delivery of this Agreement or the other Transaction
Documents nor the performance or consummation of the transactions contemplated
hereby or thereby will: (a) contravene, conflict with, result in a breach or
violation of, constitute a default under, or accelerate the performance provided
by, in any material respects any provisions of: (i) any law, rule or regulation
of any Government Authority, or any judgment, order, writ, decree, permit or
license of any Government Authority, to which  the Buyer or any of its assets or
properties may be subject or bound; or (ii) any material contract, agreement,
commitment or instrument to which the Buyer is a party or by which the Buyer or
any of its assets or properties is bound or committed; or (b) contravene,
conflict with, result in a breach or violation of, constitute a default under,
or accelerate the performance provided by, in any respects any provisions of
organizational or constitutional documents of the Buyer.
 
Section 4.05  Consents.
 
The execution and delivery by the Buyer of this Agreement and the other
Transaction Documents to which it is a party, and the performance by the Buyer
of its obligations hereunder and thereunder, does not require any notice to,
action or consent by, or in respect of, or filing with, any Government Authority
or Person.
 
ARTICLE V
 
COVENANTS
 
During the Term, the following covenants shall apply:
 
 
23

--------------------------------------------------------------------------------

 

Section 5.01  Ongoing Rights and Obligations.
 
(a)           Unless otherwise directed by Buyer, and subject to the other
provisions of this Article V, Dyax shall pursue all rights and remedies
available to it under any Included License Agreement.  Except as provided in
Section 2.02(b), and except with respect to Dyax’s exercise of its remedies for
breach by Wyeth of Article V of the Wyeth License Agreement or indemnification
under Section 7.2 of the Wyeth License Agreement, Buyer shall be responsible for
any and all reasonable, out-of-pocket costs and expenses incurred by Dyax in
connection therewith and shall fully and promptly reimburse Dyax if and to the
extent that any such costs or expenses are incurred by Dyax and submitted to the
Buyer for approval by Dyax prior to being incurred.
 
(b)           Unless otherwise directed by Buyer, Dyax shall (i) perform, at its
sole cost and expense (except as provided in Section 2.02(b)), all ongoing
obligations required of it under the Wyeth License Agreement (including its
obligation to indemnify Wyeth under Section 7.2 of the Wyeth License Agreement)
and any other Included License Agreement, and (ii) upon the occurrence of a
material breach of any Included License Agreement by any other party thereto,
which is not cured as provided therein, Dyax shall use its best efforts to seek
to enforce all of its rights and remedies thereunder; provided however, that
except as provided in Section 2.02(b), Buyer shall be responsible for any and
all reasonable out of pocket costs and expenses (including reasonable attorneys’
fees and expenses) arising in connection with Dyax’s enforcement of its rights
and remedies under the Included License Agreement and shall fully and promptly
reimburse Dyax if and to the extent that any such costs or expenses are incurred
by Dyax and preapproved by the Buyer prior to being incurred by Dyax.
 
(c)           Furthermore, upon agreement by the Parties, the Buyer may, to the
extent permitted by the terms of the relevant Included License Agreement, elect
(in its sole discretion and at it expense) to directly (in Dyax’s name if
necessary) (i) pursue all rights and remedies available to Dyax under such
Included License Agreement, and (ii) perform all ongoing obligations required of
Dyax under such Included License Agreement.  
 
(d)           Without limiting those conditions to the Closing set forth herein,
each Dyax Entity shall use commercially reasonable best efforts to obtain any
required consents, acknowledgements, certificates or waivers so that the
transactions contemplated by this Agreement or any other Transaction Document
may be consummated and shall not result in any default or breach or termination
of any of the Included License Agreements.  All expenses (including attorneys’
fees and expenses) incurred in connection with obtaining such consents,
acknowledgements, certificates or waivers shall be borne by Dyax.
 
Section 5.02  Access; Books and Records.
 
(a)           Within [*****] after receipt by an Dyax Entity of notice of any
action, claim, investigation or proceeding (commenced or threatened) relating to
the transactions contemplated by this Agreement, any other Transaction Document,
the Royalty Interests or any Included License Agreements or any Included
Product, Dyax shall inform the Buyer of the receipt of such notice and the
substance of such action, claim, investigation or proceeding and, if in writing
shall furnish the Buyer with a copy of such notice and any related materials
with respect to such action, claim, investigation or proceeding.
 
(b)           Each Dyax Entity shall keep and maintain, or cause to be kept and
maintained, at all times full and accurate books of account and records adequate
to correctly reflect all payments paid and/or payable with respect to the
Royalty Interests and all deposits made into the Deposit Account.
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
24

--------------------------------------------------------------------------------

 

(c)           The Buyer and any of the Buyer Consultants shall have the right,
from time to time, to visit Dyax’ offices and properties where Dyax keep and
maintain their books and records relating or pertaining to Included Products
Payments, the Royalty Interests and the other Collateral for purposes of
conducting an audit of such books and records, and to inspect, copy and audit
such books and records, during normal business hours, and, [*****] written
notice given by the Buyer to a Dyax Entity, the Dyax Entity will provide the
Buyer and any of the Buyer Consultants reasonable access to such books and
records, and shall permit the Buyer and any of the Buyer Consultants to discuss
the business, operations, properties and financial and other condition of Dyax
relating or pertaining to the Royalty Interests and the other Collateral with
officers of such parties, and with their independent certified public
accountants.  The Buyer’s visits to Dyax’s offices pursuant to this Subsection
(c) shall occur not more than two (2) times for Dyax per calendar year;
provided, however, that the Buyer may so visit more frequently to the extent
that there has occurred an event that has resulted in a Material Adverse Change,
or a reasonably foreseeable consequence of which is a Material Adverse Change,
and the Buyer’s visit or visits to Dyax’ offices in connection therewith are for
purposes related to such event.
 
(d)           To the extent that either the Buyer or Dyax has determined that
there is a discrepancy as to the amounts paid to the Buyer hereunder for such
calendar year, then the Person who has made such determination may notify the
other in writing of such discrepancy indicating in reasonable detail its reasons
for such determination (the “Discrepancy Notice”).  In the event that either the
Buyer or Dyax deliver to the other party a Discrepancy Notice, the Buyer and
Dyax shall meet within ten (10) Business Days (or such other time as mutually
agreed by the parties) after the receiving party has received a Discrepancy
Notice to resolve in good faith such discrepancy.  If the discrepancy has been
resolved and, as a result thereof, it is determined that a payment is owing by
the Buyer to Dyax or by Dyax to the Buyer, then the party owing such payment
shall promptly pay such payment to the other party.  If, within forty-five (45)
days after receipt of the Discrepancy Notice, Dyax and the Buyer cannot resolve
any such discrepancies, then the Buyer and Dyax shall promptly instruct their
respective firms of independent certified public accountants to select, within
five (5) Business Days thereafter, a third nationally recognized accounting firm
(the “Independent Accountants”).  After offering Dyax and its representatives
and the Buyer and its representatives the opportunity to present their positions
as to the disputed items, which opportunity shall not extend for more than ten
(10) calendar days after the Independent Accountants have been selected, the
Independent Accountants shall review the disputed matters and the materials
submitted by Dyax and the Buyer and, as promptly as practicable, deliver to Dyax
and the Buyer a statement in writing setting forth its determination of the
proper treatment of the discrepancies as to which there was disagreement, and
that determination shall be final and binding upon the parties hereto without
any further right of appeal.  If Dyax has delivered the Discrepancy Notice that
has resulted in the selection of the Independent Accountants, Dyax shall bear
all the charges of the Independent Accountants.  If the Buyer has delivered the
Discrepancy Notice that has resulted in the selection of the Independent
Accountants, the Buyer shall bear all the charges of the Independent Accountants
unless the Independent Accountants determine that the amounts paid to the Buyer
for the applicable calendar year underpaid the Buyer by an amount equal or in
excess of [*****] of the amounts determined to be due to the Buyer for such
calendar year, in which event Dyax shall bear all of the charges of the
Independent Accountants.  [*****].
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
25

--------------------------------------------------------------------------------

 
 
(e)           To the extent any Dyax Entity has the right to perform or cause to
be performed inspections or audits under any of the Included License Agreements
regarding payments payable and/or paid to any Dyax Entity thereunder (each, a
“License Party Audit”), Dyax shall, at the request and expense of the Buyer,
cause such License Party Audit to be promptly performed. In conducting a License
Party Audit, Dyax shall engage an independent public accounting firm and other
personnel directed by the Buyer.  Promptly after completion of any License Party
Audit (whether or not requested by the Buyer), Dyax shall promptly deliver to
the Buyer an Audit Report in respect of such License Party Audit.
 
Section 5.03  Confidentiality; Public Announcement.
 
(a)           Except as set forth in Section 5.03(b), all Confidential
Information furnished by the Buyer to any Dyax Entity or by any Dyax Entity to
the Buyer in connection with this Agreement and any other Transaction Document
and the transactions contemplated hereby and thereby, as well as the terms,
conditions and provisions of this Agreement and any other Transaction Document,
shall be kept confidential by the recipient thereof, and shall be used by the
recipient thereof only in connection with this Agreement and any other
Transaction Document and the transactions contemplated hereby and
thereby.  Notwithstanding the foregoing, each Dyax Entity and the Buyer may
disclose such information to their partners, directors, employees, managers,
officers, actual and potential investors, underwriters, rating agencies,
permitted assignees and sources of finance and bankers, advisors, trustees and
representatives (including, for the avoidance of doubt, in any private placement
memorandum, offering memorandum or other offering document prepared in
connection with an offering of securities backed by, among other things, the
Royalty Interests under Rule 144A of the Securities Act) on a need-to-know
basis, provided that such Persons shall be informed of the confidential nature
of such information and shall be obligated to keep such information confidential
according to at least a reasonable standard of confidentiality.
 
(b)           The Parties’ obligations of confidentiality and non-use with
respect to Confidential Information shall not apply to information which (i) is
or becomes generally available to the public other than as a result of a
disclosure directly or indirectly by the receiving party, (ii) was within the
receiving party’s possession prior to it being furnished to the receiving party,
provided that such information is not subject to another confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the receiving party, (iii) becomes available to the receiving
party on a non-confidential basis from a person who is not, to the receiving
party’s knowledge, otherwise bound by an obligation of confidentiality, (iv) is
required to be disclosed in any document to be filed with any Government
Authority or (v) is required to be disclosed under securities laws, rules and
regulations applicable to the Dyax Entity or the Buyer, as the case may be,
provided, however, that if a Party is required to make any such disclosure of
the other Party’s Confidential Information pursuant to clauses (iv) or (v)
above, it shall give reasonable advance notice to the other Party of such
disclosure requirement and shall use reasonable efforts to assist such other
Party in efforts to secure confidential treatment of such information required
to be disclosed.
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           Except as required by law or the rules and regulations of any
securities exchange or trading system or any Government Authority, or except
with the prior written consent of the other parties (such consent not to be
unreasonably withheld or delayed), neither the Buyer nor any of Dyax shall issue
any press release or make any other public disclosure with respect to the
transactions contemplated by this Agreement or any other Transaction Document;
provided, however that Dyax and the Buyer shall, on or prior to the Closing,
upon the form and content of an initial press release to be issued by each of
Dyax and the Buyer following the Closing.
 
(d)           Notwithstanding anything herein to the contrary, any party to this
Agreement (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kinds, the tax
treatment and tax structure of the transactions contemplated by this Agreement
or any other Transaction Document and all materials of any kind (including
opinions and other tax analyses) that are provided to the party relating to such
tax treatment and tax structure.
 
Section 5.04  Included Reports.
 
Dyax shall promptly deliver to the Buyer all Included Reports received by
Dyax.  Dyax shall use its Commercially Reasonable Efforts to obtain from Wyeth
or any other Contract Party any other information which Dyax has a right to
receive under the terms of any Included License Agreement.
 
Section 5.05  Security Agreement.
 
(a)           Dyax shall at all times until the applicable Security Interest
Release Date grant and maintain in favor of the Buyer a valid, continuing, first
perfected lien (subject to Permitted Liens) on and security interest in the
Royalty Interests and the other Collateral described in the Security Agreement.
 
(b)           Dyax shall not grant a Lien (except a Permitted Lien) in or assign
or otherwise transfer any of its property that is Collateral under Security
Agreement to any party other than the Buyer.
 
Section 5.06  Best Efforts; Further Assurance.
 
(a)           Subject to the terms and conditions of this Agreement, each party
hereto will use its commercially reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement and any other Transaction Document.  Each party agrees to, and
shall cause its Affiliates to, execute and deliver such other documents,
certificates, agreements and other writings (including any financing statement
filings requested by the Buyer) and to perform such additional acts, as may be
reasonably requested and necessary or appropriate to carry out and effectuate
all of the provisions of this Agreement and any other Transaction Document and
to consummate all of the transactions contemplated by this Agreement and any
other Transaction Document.
 
 
27

--------------------------------------------------------------------------------

 

(b)           The parties hereto shall cooperate and provide assistance as
reasonably requested by the other parties in connection with any litigation,
arbitration or other proceeding (whether threatened, existing, initiated, or
contemplated prior to, on or after the Effective Date) to which any party hereto
or any of its officers, directors, shareholders, agents or employees is or may
become a party or is or may become otherwise directly or indirectly affected or
as to which any such Persons have a direct or indirect interests, in each case
relating to this Agreement, any other Transaction Document, the Royalty
Interests or any other Collateral, or the transactions described herein or
therein but in all cases excluding any litigation brought any party against any
other party to any Transaction Document (except as provided in any indemnity
provision pursuant hereto or thereto).
 
(c)           Dyax agrees to, and shall cause its respective Affiliates to,
deliver such additional information, execute such additional agreements and
other writings, and to perform such additional acts as may be reasonably
requested by Buyer in connection with the transfer of all or a portion of the
Royalty Interests to a bankruptcy-remote Affiliate of the Buyer, the preparation
of materials for due diligence, and the provision of information to third
parties, including governmental agencies and rating agencies in connection with
the borrowing of money or issuance of securities backed, in whole or part, by
the Royalty Interests.
 
Section 5.07  Wyeth Acknowledgment.
 
Promptly after the Closing Date, Dyax shall deliver to Wyeth the payment
instruction acknowledgement letter, the form of which is attached hereto as
Exhibit F (“Wyeth Acknowledgement Letter”), and Dyax shall use its commercially
reasonable efforts to obtain an executed copy of the Wyeth Acknowledgement
Letter from Wyeth.
 
Section 5.08  Additional Covenants of Dyax.
 
(a)           [*****]
 
(b)           [*****]:
 
(c)           [*****]
 
(d)           [*****]
 
(e)           [*****]
 
(f)            Dyax shall not exercise its remedy under Section 3.5 of the Wyeth
License Agreement without the Buyer’s prior written consent.
 
(g)           [*****]
 
(h)           [*****]
 
(i)            [*****]
 
(j)            [*****]
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
28

--------------------------------------------------------------------------------

 

(k)           Each Dyax Entity shall cause each Contract Party under any
Included License Agreement to provide, promptly following the end of each
calendar quarter, all information with respect to sales (including all
components of information required to calculate Included Product Payments) under
each such agreement for inclusion in the Included Report for such quarter, and
each Dyax Entity shall cause such obligation to be included in every Included
License Agreement it enters into following the Closing Date.  Buyer shall be
responsible for reasonable out of pocket costs and expenses (including
reasonable attorneys’ fees and expenses) arising in connection with such efforts
and shall fully and promptly reimburse Dyax if and to the extent that any such
costs or expenses are incurred by Dyax and preapproved by the Buyer prior to
being incurred by Dyax.
 
(l)           Each Dyax Entity, as applicable, shall ensure that the claims and
rights of the Buyer created by this Agreement and any other Transaction Document
in and to the Royalty Interests and any other Collateral are and shall remain
senior to any creditor of any Dyax Entity or any other Person.
 
(m)           Each Dyax Entity, as applicable, shall assign, to Dyax or its
designee all improvements of or to the Included Products and the Dyax IP and
inventions relating thereto that arise on or after the Closing Date and agrees
to execute and deliver, and agrees to cause all other Dyax Entities to execute
and deliver, all instruments, documents and agreements as are reasonably
required to effectuate such assignment.
 
Section 5.09  Future Agreements.
 
(a)           Dyax shall be the counterparty to any and all Included License
Agreements entered into after the Closing, and no other Dyax Entity shall be a
beneficiary under any such agreement.  No Dyax Entity shall enter into an
Included License Agreement after the Closing without the prior written consent
of the Buyer.  Dyax shall provide the Buyer a copy of each proposed Included
License Agreement by Dyax and any Contract Party for Buyer’s written
approval.  If Buyer grants its approval to any Included License Agreement, Dyax
shall be permitted to enter into such Included License Agreement without
modification from the version of such agreement provided to and approved by
Buyer.
 
(b)           Any future Included License Agreement shall (i) be assignable in
connection with the assets of the product line to which it relates; and (ii)
expressly permit the assignment of a Royalty Interest and the grant of a
security interest in favor of the Buyer.
 
ARTICLE VI

 
THE CLOSING; CONDITIONS TO CLOSING AND FUNDING
 
Section 6.01  Closing.
 
Subject to the closing conditions set forth in Sections 6.02 and 6.03, the
closing of the purchase and sale of the Royalty Interests (the “Closing”) shall
take place at the offices of Dechert LLP, New York, New York, United States, at
10:00 a.m. New York time on April 16, 2010, or, if the conditions to the Closing
set forth in Sections 6.02 and 6.03 shall not have been satisfied by such date,
on a date mutually agreed by the parties hereto that is as soon as practicable
after such conditions shall have been satisfied (the “Closing Date”).
 

 
29

--------------------------------------------------------------------------------

 
 
Section 6.02  Conditions Applicable to the Buyer.
 
The obligations of the Buyer to effect the Closing and the payment of the
Investment shall be subject to the satisfaction of each of the following
conditions, any of which may be waived by the Buyer in its sole discretion:
 
(a)           Accuracy of Representations and Warranties.  The representations
and warranties of Dyax set forth in this Agreement and the other Transaction
Documents shall be true, correct and complete as of the Closing Date.
 
(b)           Covenants.  Dyax and the other Dyax Entities party to this
Agreement or any Transaction Document shall have complied in all material
respects with the covenants set forth in this Agreement and each other
Transaction Document.
 
(c)           No Adverse Circumstances.  No Material Adverse Change, nor any
event that could reasonably be expected to cause or result in a Material Adverse
Change, shall have occurred.
 
(d)           Litigation.  No action, suit, litigation, proceeding or
investigation shall have been instituted, be pending or threatened (i)
challenging or seeking to make illegal, to delay or otherwise directly or
indirectly to restrain or prohibit the consummation of the transactions
contemplated by this Agreement or any of the Transaction Documents, or seeking
to obtain damages in connection with the transactions contemplated by this
Agreement, or (ii) seeking to restrain or prohibit the Buyer’s acquisition or
future receipt of the Royalty Interests.
 
(e)           Consents.  Dyax shall have obtained at its own expense (and shall
have provided copies thereof to the Buyer) all of the waivers, permits,
consents, approvals or other authorizations, and effected all of the
registrations, filings and notices, referred to in Section 5.01 which are
required on the part of Dyax.
 
(f)           [*****].
 
(g)           Maintenance Fees.  Any and all maintenance fees and annuities due
and payable on or prior to the Effective Date with respect to the Dyax Patents
shall have been paid in full, including for U.S. Patents 6,492,105 and
7,112,438.
 
(h)           Bill of Sale.  A Bill of Sale shall have been executed and
delivered by Dyax to the Buyer and shall be in the form attached hereto as
Exhibit A.
 
(i)            Security Agreement.  The Security Agreement shall have been duly
executed and delivered by all the parties thereto and shall be in the form
attached hereto as Exhibit B, together with proper financing statements
(including Form UCC-1s), notifications and registrations for filing with any
regulatory agency or under the UCC and/or any other applicable law, rule,
statute or regulation relating to the perfection of a security interest in
filing offices in the United States.
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
30

--------------------------------------------------------------------------------

 
 
(j)            Corporate Documents of Dyax.  The Buyer shall have received on
the Closing Date, a certificate, dated the Closing Date, of the Secretary of
Dyax (the statements made in which shall be true and correct on and as of the
Closing Date): (i) attaching copies, certified by such officer as true and
complete, of Dyax’s certificate of incorporation and bylaws or other
organizational documents (together with any and all amendments thereto)
certified by the appropriate Government Authority as being true, correct and
complete copies; (ii) attaching copies, certified by such officer as true and
complete, of resolutions of the board of directors of Dyax authorizing and
approving the execution, delivery and performance by such Dyax of this
Agreement, the other Transaction Documents and the transactions contemplated
herein and therein; (iii) setting forth the incumbency of the officer or
officers of Dyax who have executed and delivered this Agreement and the other
Transaction Documents including therein a signature specimen of each such
officer or officers; and (iv) attaching copies, certified by such officer as
true and complete, of certificates of the appropriate Government Authority of
the jurisdiction of formation, stating that Dyax is in good standing under the
laws of such jurisdiction.
 
(k)           Officer’s Certificates.  The Buyer shall have received at the
Closing a certificate of an executive officer of Dyax pursuant to which such
officer certifies that the conditions set forth in Sections 6.02(a) – (g) have
been satisfied in all respects as of the Closing Date.
 
(l)            Legal Opinions.  The Buyer shall have received an opinion of
Edwards Angell Palmer & Dodge LLP, counsel to Dyax, dated the Closing Date, in
form and substance satisfactory to the Buyer and its counsel, to the effect set
forth in Exhibit D.  The Buyer shall have received an opinion of Lando &
Anastasi, special patent counsel to Dyax, dated the Closing Date, in form and
substance satisfactory to the Buyer and its counsel, to the effect set forth in
Exhibit E.
 
Section 6.03  Conditions Applicable to Dyax Entities.
 
The obligations of Dyax to effect the Closing shall be subject to the
satisfaction of each of the following conditions, any of which may be waived by
Dyax in its sole discretion:
 
(a)           Accuracy of Representations and Warranties.  The representations
and warranties of the Buyer set forth in this Agreement shall be true, correct
and complete as of the Closing Date.
 
(b)           Litigation.  No action, suit, litigation, proceeding or
investigation shall have been formally instituted, be pending or threatened (i)
challenging or seeking to make illegal, to delay or otherwise directly or
indirectly to restrain or prohibit the consummation of the transactions
contemplated by this Agreement, or seeking to obtain damages in connection with
the transactions contemplated by this Agreement, or (ii) seeking to restrain or
prohibit the Buyer’s acquisition or future receipt of the Royalty Interests.
 
(c)           Officer’s Certificate.  Dyax shall have received at the Closing a
certificate of an officer or member of the general partner of the Buyer
certifying that the conditions set forth in Sections 6.03(a) and (b) have been
satisfied, in all respects as of the Closing Date.

 
31

--------------------------------------------------------------------------------

 
 
(d)           Full Payment.  The Investment shall have been tendered by the
Buyer to Dyax by wire transfer of immediately available funds to Dyax Account
identified to the Buyer on or prior to the Closing.
 
ARTICLE VII

 
TERMINATION
 
Section 7.01  Term.
 
Unless this Agreement is terminated prior to the Closing or later in accordance
with Section 2.03(a)(ii) in accordance with the express terms of this Agreement,
the Parties’ obligations under this Agreement shall continue to be effective
after the Closing until the Royalty Interest Termination Date; provided,
however, that if any Obligations under this Agreement remain unpaid or any
payments are required to be made by one of the Parties hereunder after the
Royalty Interest Termination Date, this Agreement shall remain in full force and
effect until any and all such payments have been made in full, and solely for
that purpose.
 
ARTICLE VIII

 
MISCELLANEOUS
 
Section 8.01  Survival.
 
(a)           All representations and warranties made as of their respective
dates herein and in any other Transaction Document, any certificates or in any
other writing delivered pursuant hereto or in connection herewith as of Closing
shall survive the execution and delivery of this Agreement and the Closing and
shall continue to survive until the Royalty Interest Termination
Date.  Notwithstanding anything in this Agreement or implied by law to the
contrary, all the agreements contained in Section 5.04 (Confidentiality; Public
Announcement), Section 8.01 (Survival), Section 8.04 (Successors and Assigns)
and Section 8.05 (Indemnification) shall survive indefinitely following the
execution and delivery of this Agreement and the Closing and the termination of
this Agreement.
 
(b)           Any investigation or other examination that may have been made or
may be made at any time by or on behalf of the party to whom representations and
warranties are made shall not limit, diminish or in any way affect the
representations and warranties in this Agreement and the other Transaction
Documents, and the parties may rely on the representations and warranties in
this Agreement and the other Transaction Documents irrespective of any
information obtained by them by any investigation, examination or otherwise.
 
Section 8.02  Specific Performance.
 
Each of the parties hereto acknowledges that the other party will have no
adequate remedy at law if it fails to perform any of its obligations under this
Agreement or any of the other Transaction Documents.  In such event, each of the
parties agrees that the other party shall have the right, in addition to any
other rights it may have (whether at law or in equity), to specific performance
of this Agreement.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 8.03  Notices.
 
All notices, consents, waivers and communications hereunder given by any party
to the other shall be in writing (including facsimile transmission and email)
and delivered personally, by email or facsimile (provided in each case that
receipt is confirmed and that a copy is provided in addition by personal
delivery, by courier or by mail as provided herein), by a recognized overnight
courier, or by dispatching the same by certified or registered air mail, return
receipt requested, with postage prepaid, in each case addressed:
 
If to the Buyer to:
 
c/o Paul Capital Management, L.L.C.
50 California Street
Suite 3000
San Francisco, California  94111
USA
[*****]
 
with copies to (which shall not constitute notice):
 
Paul Capital Partners
140th East 45th Street, 44th Floor
New York, New York 10017
USA
[*****]
 
and
 
Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
[*****]
 
If to Dyax to:
 
Dyax Corp.
300 Technology Square
Cambridge, MA 02139

[*****]

 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
33

--------------------------------------------------------------------------------

 

or to such other address or addresses as the Buyer or Dyax may from time to time
designate by notice as provided herein, except that notices of changes of
address shall be effective only upon receipt.  All such notices consents,
waivers and communications shall: (a) when posted by certified or registered
mail, postage prepaid, return receipt requested, be effective three (3) Business
Days after dispatch, unless such communication is sent trans-Atlantic, in which
case shall be deemed effective five (5) Business Days after dispatch, (b) when
telegraphed, telecopied, telexed or facsimiled, be effective upon receipt by the
transmitting party of confirmation of complete transmission, (c) when delivered
by a recognized overnight courier or in person, be effective upon receipt when
hand delivered, or (d) or when sent by email, upon receipt of confirmatory hard
copies from the sender or return email from the recipient.
 
Section 8.04  Successors and Assigns.
 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective permitted successors and
assigns.  Dyax shall not be entitled to assign any of its obligations and rights
hereunder or any other Transaction Documents without the prior written consent
of the Buyer, it being understood and agreed that a sale of the capital stock of
Dyax (including acquisition of existing stock) shall not be deemed an assignment
for purposes of this sentence.  The Buyer may assign, subcontract or delegate
any of its rights hereunder without restriction, but shall not be entitled to
assign any of its obligations hereunder or any other Transaction Documents
without the prior written consent of Dyax.  Any assignment in violation hereof
shall be null and void, ab initio.
 
Section 8.05  Indemnification.
 
(a)           Dyax hereby indemnifies and holds the Buyer and its Affiliates and
any of their respective partners, directors, managers, officers, employees and
agents (each a “Buyer Indemnified Party”) harmless from and against any and all
Losses incurred or suffered by any Buyer Indemnified Party arising out of (i)
any breach of any representation, warranty or certification made by Dyax in any
of the Transaction Documents or certificates given in writing pursuant thereto
or any breach of or default under any covenant or agreement by Dyax pursuant to
this Agreement or any Transaction Document, (ii) any failure by Dyax to satisfy
any of the Obligations, or (iii) any Excluded Liabilities and Obligations.
 
(b)           The Buyer hereby indemnifies and holds Dyax and its Affiliates and
any of their respective partners, directors, managers, officers, employees and
agents (each a “Dyax Indemnified Party”) harmless from and against any and all
Losses incurred or suffered by any Dyax Indemnified Party arising out of any
breach of any representation, warranty or certification made by the Buyer in any
of the Transaction Documents or certificates given by the Buyer in writing
pursuant thereto or any breach of or default under any covenant or agreement by
the Buyer pursuant to this Agreement or any Transaction Document.
 
 
34

--------------------------------------------------------------------------------

 

(c)           If any claim, demand, action or proceeding (including any
investigation by any Government Authority) shall be brought or alleged against
an indemnified party in respect of which indemnity is to be sought against an
indemnifying party pursuant to the preceding paragraphs, the indemnified party
shall, promptly after receipt of notice of the commencement of any such claim,
demand, action or proceeding, notify the indemnifying party in writing of the
commencement of such claim, demand, action or proceeding, enclosing a copy of
all papers served, if any; provided, that, the omission to so notify such
indemnifying party will not relieve the indemnifying party from any liability
that it may have to any indemnified party under the foregoing provisions of this
Section 8.05 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party.  In case
any such action is brought against an indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), provided however that (i) the action solely seeks monetary
damages and (ii) the indemnifying party expressly agrees in writing that as
between the indemnifying party and the indemnified party, the indemnifying party
shall be solely obligated to satisfy and discharge the action in full, and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section 8.05 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation.  The indemnified party
may, at any time, assume all such defense of any action that does meet the
requirements of clauses (i) and (ii) above.  In any such proceeding, an
indemnified party shall have the right to retain its own counsel, but the
reasonable fees and expenses of such counsel shall be at the expense of such
indemnified party unless (A) the indemnifying party and the indemnified party
shall have mutually agreed to the retention of such counsel, (B) the
indemnifying party has assumed the defense of such proceeding and has failed
within a reasonable time to retain counsel reasonably satisfactory to such
indemnified party, (C) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential conflicts of interests between them based on the
advice of such counsel, or (D) the indemnified party assumes the defense of any
action that does meet the requirements of clauses (i) and (ii) above.  It is
agreed that the indemnifying party shall not, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees and expenses of more than one separate law firm (in addition to local
counsel where necessary) for all such indemnified parties.  The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment.  No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.
 
Section 8.06  Performance by the Buyer.
 
(a)           In the event that any Dyax Entity is in breach of or in default
under any Included License Agreement and such breach or default continues beyond
any applicable cure period, the Buyer may, but shall not be obligated to, cure
or attempt to cure such breach or default on behalf of such Dyax Entity.  In
such event, Dyax shall, at the request of the Buyer promptly pay any amount
expended by the Buyer in such performance unless and to the extent that any such
breach or default arose out of an action taken, or not taken, at the request or
instruction of Buyer, in which case Buyer shall be solely responsible for any
such expenses.
 

 
35

--------------------------------------------------------------------------------

 
 
(b)           To the fullest extent possible, the Buyer shall have the right to
enforce, or to cause Dyax to enforce, any rights of Dyax under any Included
License Agreement.
 
(c)           Notwithstanding clauses (a) and (b) above, it is expressly
understood that the Buyer assumes no liability or responsibility for the
performance of any duties of Dyax or any other Contract Party under any Included
License Agreement.
 
(d)           Buyer shall have the right (but not the obligation) to assume
responsibility for maintenance of any Dyax Patents, at Dyax’s expense (except as
provided in Section 2.02(b)), if Dyax or any other Person fails to maintain such
Dyax Patent, provided that if Buyer chooses to exercise such right, Buyer shall
notify Dyax thereof in writing within a reasonable period of time and Buyer’s
exercise of such right shall not release Dyax from any liability for breach of
this Agreement, including Section 5.08(h).
 
Section 8.07  Expenses.
 
(a)           Except as otherwise provided specifically herein, each party
hereto will pay all of its own fees and expenses in connection with entering
into and consummating the transactions contemplated by this Agreement.
 
(b)           Dyax shall pay all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and costs and reasonable accounting, appraisal,
investment banking and similar professional fees and charges) incurred by the
Buyer in connection with the enforcement of or preservation of rights under any
of the Transaction Documents against Dyax or of the granting of any waivers or
amendments to any of the Transaction Documents that are requested by Dyax.
 
Section 8.08  Independent Nature of Relationship.
 
(a)           The relationship between Dyax, on the one hand, and the Buyer, on
the other hand, is solely that of seller and purchaser, and neither Dyax, on the
one hand, nor the Buyer, on the other hand, has any fiduciary or other special
relationship with the other party or any of their respective
Affiliates.  Nothing contained herein or in any other Transaction Document shall
be deemed to constitute any Dyax Entity and the Buyer, as a partnership, an
association, a joint venture or other kind of entity or legal form.
 
(b)           No manager or other representative of the Buyer will be located at
the premises of any Dyax Entity, except in connection with an audit performed
pursuant to Section 5.02.  No manager or other representative of the Buyer shall
engage in any commercial activity with Dyax other than as contemplated herein
and in the other Transaction Documents.
 
(c)           Dyax shall not at any time obligate the Buyer, or impose on the
Buyer any obligation, in any manner or respect to any Person not a party hereto.
 
(d)           No Dyax Entity is transferring to the Buyer any ownership interest
in any Dyax Patent or other intellectual property of any Dyax Entity.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 8.09  Tax.
 
The Buyer shall provide to Dyax, upon reasonable request by Dyax, Internal
Revenue Service Form W-9 if required in order to allow Dyax to make payment
under this Agreement without any deduction or withholding for or on account of
any tax.
 
Section 8.10  Entire Agreement.
 
This Agreement, together with the Exhibits and Schedules hereto (which are
incorporated herein by reference), and the other Transaction Documents
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements (including the Letter of
Intent), understandings and negotiations, both written and oral, between the
parties with respect to the subject matter of this Agreement.  No
representation, inducement, promise, understanding, condition or warranty not
set forth herein (or in the Exhibits, Schedules or other Transaction Documents)
has been made or relied upon by either party hereto.  None of this Agreement,
nor any provision hereof, is intended to confer upon any Person other than the
parties hereto any rights or remedies hereunder.
 
Section 8.11  Performance by Affiliates.
 
Any right or obligation of the Buyer under or pursuant to this Agreement or the
Transaction Documents may be exercised, satisfied, met or fulfilled, in whole or
in part, at the Buyer’s sole and exclusive option, by an independent manager
appointed by the Buyer.
 
Section 8.12  Amendments; No Waivers.
 
(a)           This Agreement or any term or provision hereof may not be amended,
changed or modified except with the written consent of the parties hereto.  No
waiver of any right hereunder shall be effective unless such waiver is signed in
writing by the party against whom such waiver is sought to be enforced. All
expenses (including attorneys’ fees and expenses) incurred in connection with
the amendment or modification of this Agreement or any of the Transaction
Documents, if requested by Dyax, shall be borne solely by Dyax (unless the terms
of this Agreement expressly provide to the contrary), and requested by Buyer,
shall be borne solely by Buyer (unless the terms of this Agreement expressly
provide to the contrary).  For any amendment or modification of this Agreement
mutually determined to be necessary to clarify any provision hereof, each party
shall bear their own expenses (including attorneys’ fees and expenses).
 
(b)           No failure or delay by either party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
Section 8.13  Counterparts; Effectiveness.
 
This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.  This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other parties hereto.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 8.14  Severability.
 
If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nevertheless be given full force and effect.
 
Section 8.15  Governing Law; Jurisdiction.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF (OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 
(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO
AND ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION OF SUCH COURTS.  EACH PARTY HERETO
HEREBY FURTHER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
 
(c)           EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE COURTS REFERRED TO IN SUBSECTION (b) ABOVE OF THIS
SECTION 8.15 IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS
SET FORTH IN THIS AGREEMENT.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY SUIT, ACTION OR PROCEEDING COMMENCED HEREUNDER OR
UNDER ANY OTHER TRANSACTION DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO
SERVE PROCESS ON THE OTHER PARTY IN ANY OTHER MANNER PERMITTED BY LAW.
 
Section 8.16  Waiver of Jury Trial.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
 
 
38

--------------------------------------------------------------------------------

 

Exhibit 10.1


EXECUTION VERSION


Confidential materials omitted and filed separately with the Securities and
Exchange
Commission.  Asterisks denote such omission.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
DYAX:
   
DYAX CORP.
       
By:
/s/ George Migausky    
Name: George Migausky
   
Title: Chief Financial Officer
BUYER:
     
KGH DOMESTIC III, LP
     
By: Paul Capital Healthcare Management, L.P.
 
Its: General Partner
      By: Paul Capital Fund Management , L.L.C.  
Its: General Partner
       
By:
/s/ Lionel Leventhal    
Name: Lionel Leventhal
   
Title: Manager


 
39

--------------------------------------------------------------------------------

 

Schedule 3.08 (c)
Litigation



[*****]

 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
40

--------------------------------------------------------------------------------

 
 
Schedule 3.12 (b)
 
Dyax Patent Rights
 
FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
MATTER
     
SERIAL
 
PATENT
 
PUBL
 
TITLE
 
STATUS
 
ISSUE
 
Annuity
Due Date
 
EXPIRATION
099001
 
US
 
09/224,785
 
6,197,526
     
POLYPEPTIDES FOR BINDING HUMAN FACTOR VIII AND FRAGMENTS OF HUMAN FACTOR VIII
 
ISSUED
 
3/6/2001
 
3/6/2012
 
 
1/4/2019
                                     
099002
 
US
 
09/756,594
 
6,492,105
 
US 2001-0014456 A1
 
POLYPEPTIDES FOR BINDING HUMAN FACTOR VIII AND FRAGMENTS OF HUMAN FACTOR VIII
 
ISSUED
 
12/10/2002
 
6/10/2010
 
 
2/18/2019
                                     
099AT2
 
AT
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS    
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
099AU1
 
AU
 
25982/00
 
769745
 
769745
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
5/27/2004
 
1/3/2011
 
1/3/2020
                                     
099AU2
 
AU
 
2004201830
 
2004201830
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
7/19/2007
 
1/3/2011
 
1/3/2020
                                     
099BE2
 
BE
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
[*****]
 
[*****]
 
[*****]
         
[*****]
 
[*****]
     
[*****]
 
[*****]

 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.

 
41

--------------------------------------------------------------------------------

 
 
099CH2
 
CH
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
099DE2
 
DE
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
099DK2
 
DK
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
[*****]
 
[*****]
 
[*****]
     
[*****]
 
[*****]
 
[*****]
     
[*****]
                                         
099EP2
 
EP
 
06009040.4
 
EP1705183
 
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
099EP3
 
EP
 
09155033.5
     
EP2090582
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
PUBLISHED
     
1/3/2011
 
1/3/2020
                                     
099ES2
 
ES
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
099FI2
 
FI
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020

 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.

 
42

--------------------------------------------------------------------------------

 
    
[*****]
 
[*****]
 
[*****]
         
[*****]
 
[*****]
     
[*****]
 
[*****]
                                     
099GB2
 
GB
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
099GR2
 
GR
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
[*****]
 
[*****]
 
[*****]
         
[*****]
 
[*****]
     
[*****]
 
[*****]
                                     
[*****]
 
[*****]
 
[*****]
 
[*****]
     
[*****]
 
[*****]
 
[*****]
 
[*****]
 
[*****]
                                     
[*****]
 
[*****]
 
[*****]
         
[*****]
 
[*****]
     
[*****]
 
[*****]
                                     
099IE2
 
IE
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
099IT2
 
IT
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020

 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.

 
43

--------------------------------------------------------------------------------

 
    
099JP1
 
JP
 
2000-592310
     
P2002-536297A
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
PUBLISHED
     
No Annuity Due
 
1/3/2020
                                     
099LI2
 
LI
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
     
1/3/2011
 
1/3/2020
                                     
099LU2
 
LU
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
099MC2
 
MC
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
099NL2
 
NL
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
099PT2
 
PT
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
099SE2
 
SE
 
06009040.4
 
EP1705183
     
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
6/17/2009
 
1/3/2011
 
1/3/2020
                                     
099WO1
 
WO
 
PCT/US00/00043
     
WO00/40602
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
PUBLISHED
     
No Annuity Due
   

 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.

 
44

--------------------------------------------------------------------------------

 
    
100001
 
US
 
10/272,497
 
7,112,438
 
US 2003-0165822 A1
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
9/26/2006
 
9/26/2013
 
 
1/4/2019
                                     
**100002
 
US
 
11/345,031
 
7,691,565
 
US 2006-0193829 A1
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
ISSUED
 
4/6/2010
 
4/6/2013
 
 
2/18/2019
                                     
[*****]
  
[*****]
  
[*****]
  
 
  
 
  
[*****]
  
[*****]
  
 
  
[*****]
  
[*****]

 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
** New Issued Patent

 
45

--------------------------------------------------------------------------------

 

Schedule 3.12 (d)
 
[*****]
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
46

--------------------------------------------------------------------------------

 


Schedule 3.12 (g)
Abandoned, Cancelled or Expired Patents


See Schedule 3.12(b)

 
47

--------------------------------------------------------------------------------

 

Schedule 3.15
Dyax's Principal Place of Business and CEO


Principal Place of Business:


300 Technology Square
Cambridge, MA 02139


Chief Executive Officer:


Gustav Christensen

 
48

--------------------------------------------------------------------------------

 

Schedule 3.18(c)


[*****]
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
49

--------------------------------------------------------------------------------

 

Schedule 5.08


[*****]
 
 
* Confidential Treatment Requested.  Omitted portions filed with the Commission.
 
50

--------------------------------------------------------------------------------

 